Name: 85/33/EEC: Commission Decision of 7 December 1984 approving a specific programme for the tobacco sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  economic policy
 Date Published: 1985-01-19

 Avis juridique important|31985D003385/33/EEC: Commission Decision of 7 December 1984 approving a specific programme for the tobacco sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 016 , 19/01/1985 P. 0036 - 0036*****COMMISSION DECISION of 7 December 1984 approving a specific programme for the tobacco sector in Greece pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (85/33/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas the Greek Government on 25 October 1983 notified the specific programme for the tobacco sector; Whereas the said programme concerns the construction of facilities for storage, processing, packaging, insect control and drying with the aim of adapting this sector to future market needs; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this programme does not affect decisions to be taken pursuant to Article 14 of Regulation (EEC) No 355/77 in respect of Community finance for projects in particular with a view to verifying if the new facilities envisaged correspond to the real needs of the region and that they will not be used for the storage of products coming from intervention; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the said sector; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The specific programme communicated by the Greek Government on 25 October 1983 for the tobacco sector pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1.